
	
		I
		112th CONGRESS
		1st Session
		H. R. 466
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Energy and Commerce and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 39, United States Code, to extend the
		  authority of the United States Postal Service to issue a semipostal to raise
		  funds for breast cancer research.
	
	
		1.Extension of postage stamp
			 for breast cancer researchSection 414(h) of title 39, United States
			 Code, is amended by striking 2011 and inserting
			 2015.
		2.Reporting
			 requirementsThe National
			 Institutes of Health and the Department of Defense shall each submit to
			 Congress and the Government Accountability Office an annual report concerning
			 the use of any amounts that it received under section 414(c) of title 39,
			 United States Code, including a description of any significant advances or
			 accomplishments, during the year covered by the report, that were funded, in
			 whole or in part, with such amounts.
		
